Per Curiam.
The law of the case is so fully and accurately laid down in the charge, that scarce any thing can be added to it. The reasonableness of the detention depending, as it must, on the nature and size of the stream, as well as the business to which it is subservient, and on the ever-varying circumstances of each particular case, must necessarily be determined by the jury, and not by the court. It is not many years since the reasonableness of notice of the dishonour of a bill or note, though reducible to rule, was determinable in the same way. But it is impossible to make even a general rule for cases like the present; and the matter was fairly submitted, therefore, to the jury.
Judgment affirmed.